           Case 4:19-cv-00892-HSG Document 209 Filed 10/03/19 Page 1 of 3



     JAMES M. BURNHAM
 1
     Deputy Assistant Attorney General
 2   ALEXANDER K. HAAS
     Director, Federal Programs Branch
 3   ANTHONY J. COPPOLINO
     Deputy Director, Federal Programs Branch
 4
     ANDREW I. WARDEN (IN #23840-49)
 5   Senior Trial Counsel
     KATHRYN C. DAVIS
 6   MICHAEL J. GERARDI
 7   LESLIE COOPER VIGEN
     RACHAEL WESTMORELAND
 8   Trial Attorneys
     U.S. Department of Justice
 9   Civil Division, Federal Programs Branch
10   1100 L Street, NW
     Washington, D.C. 20530
11   Tel.: (202) 616-5084
     Fax: (202) 616-8470
12   Attorneys for Defendants
13
                                 UNITED STATES DISTRICT COURT
14                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
15
16
      STATE OF CALIFORNIA, et al.,
17
                            Plaintiffs,                                   No. 4:19-cv-00872-HSG
18                                                                        No. 4:19-cv-00892-HSG
               v.
19
      DONALD J. TRUMP, et al.,
20                                                                        NOTICE REGARDING USE OF
                            Defendants.                                   THE TREASURY FORFEITURE
21                                                                        FUND
22
23
      SIERRA CLUB, et al.,
24
                            Plaintiffs,
25
26             v.

27    DONALD J. TRUMP, et al.,

28                          Defendants.

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG –Notice re Treasury Forfeiture Fund
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Notice re Treasure Forfeiture Fund
           Case 4:19-cv-00892-HSG Document 209 Filed 10/03/19 Page 2 of 3




 1           Defendants hereby update the Court and parties in the above-captioned cases about the
 2   use of the Treasury Forfeiture Fund (TFF) to support the U.S. Customs and Border Protection’s
 3   (CBP) border security law enforcement mission.
 4           As explained in Defendants’ prior submissions, on February 15, 2019, the U.S.
 5   Department of the Treasury determined that the TFF could allocate up to $601 million to CBP
 6   for its border security law enforcement mission. See First Declaration of John M. Farley ¶ 24
 7   (April 12, 2019). This sum of money was separated into two tranches. Id. ¶ 25. The first
 8   tranche of $242 million was made available to CBP for obligation on March 14, 2019 through an
 9   interagency agreement. See Second Declaration of John M. Farley ¶ 4 (October 2, 2019)
10   (attached as Exhibit 1). The second tranche of $359 million was made available to CBP for
11   obligation on July 16, 2019 through a modification to the interagency agreement. Id.
12           Defendants’ prior submissions also explained that, in practice, once the statutory
13   requirements are met and Congressional notifications are made, Treasury and the agencies enter
14   into interagency agreements, after which the agencies receiving TFF funds may begin incurring
15   expenses and submitting invoices to the TFF for reimbursement, which the TFF would then
16   reimburse. See First Farley Decl. ¶¶ 14, 25; Second Farley Decl. ¶ 5. As relevant here, CBP has
17   submitted one claim to TFF for reimbursement of border security expenses. See Declaration of
18   Ruynard Singleton ¶ 4 (Oct. 4, 2019) (attached as Exhibit 2). On September 4, 2019, CBP
19   submitted a request for reimbursement of $6631.74 for CBP program management and support
20   costs associated with planning potential TFF funded projects. Id.; see also Third Declaration of
21   Loren Flossman ¶ 4 (July 11, 2019) (ECF No. 196 in 19-cv-872; ECF No. 195 in 19-cv-892)
22   (stating CBP intended to use some TFF money for program support). CBP received
23   reimbursement for these funds on September 12, 2019. Id.
24           Recently, the manner in which TFF strategic support funds are made available to CBP for
25   its border security expenses has changed. See Second Farley Decl. ¶ 5. Instead of having CBP

26   submit invoices to Treasury for reimbursement of its expenditures, a financial transfer of

27   approximately $601 million was made directly to CBP. Id. Specifically, on September 27, 2019,

28   pursuant to a financial transfer, a CBP account received from the Department of the Treasury

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG –Notice re Treasury Forfeiture Fund
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Notice re Treasure Forfeiture Fund
                                                              1
           Case 4:19-cv-00892-HSG Document 209 Filed 10/03/19 Page 3 of 3




 1   $600,993,368.26 to support CBP’s law enforcement border security mission. See Singleton
 2   Decl. ¶ 4. This money now resides in a CBP account rather than a Treasury account, thereby
 3   allowing CBP to spend funds directly without submitting reimbursement requests to Treasury.
 4   See Second Farley Decl. ¶ 5.
 5           CBP plans to utilize TFF money for planning and construction exclusively within Texas,
 6   in the Rio Grande Valley and/or Laredo Sectors. See Singleton Decl. ¶ 5. At this time no final
 7   decisions have been made as to the final barrier location for any project potentially funded by the
 8   TFF in the Rio Grande Valley and/or Laredo Sectors, and no TFF funds have been obligated to
 9   specific border barrier projects in these Sectors. Id.
10
11
12
13   DATE: October 3, 2019                                         Respectfully submitted,
14                                                                 JAMES M. BURNHAM
15                                                                 Deputy Assistant Attorney General

16                                                                 ALEXANDER K. HAAS
                                                                   Director, Federal Programs Branch
17
18                                                                 ANTHONY J. COPPOLINO
                                                                   Deputy Director, Federal Programs Branch
19
                                                                   /s/ Andrew I. Warden
20                                                                 ANDREW I. WARDEN (IN #23840-49)
                                                                   Senior Trial Counsel
21
                                                                   U.S. Department of Justice
22                                                                 Civil Division, Federal Programs Branch
                                                                   1100 L Street, NW
23                                                                 Washington, D.C. 20530
24                                                                 Tel.: (202) 616-5084
                                                                   Fax: (202) 616-8470
25
                                                                   Attorneys for Defendants
26
27
28

     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG –Notice re Treasury Forfeiture Fund
     Sierra Club et. al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Notice re Treasure Forfeiture Fund
                                                              2
